862 F.2d 314Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Cornelius Marcellus JAMES, Plaintiff-Appellant,v.D. SWISHER, T. Nessar, C. Nuckoes, Defendants-Appellees.
No. 88-7722.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 30, 1988.Decided Oct. 31, 1988.

Cornelius Marcellus James, appellant pro se.
Alan Katz, Office of Attorney General of Virginia, for appellees.
Before MURNAGHAN and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Cornelius James appeals the district court's assessment of a partial filing fee of $14.  We find that the district court did not adequately notify James of his right to explain the withdrawals from his account in order to challenge any inference that he depleted his account to avoid paying partial filing fees.   Evans v. Croom, 650 F.2d 521, 525-26 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  Accordingly, we grant leave to proceed in forma pauperis, vacate the judgment of the district court, and remand for further proceedings.


2
On remand, the district court should give James the notice required by Evans and an opportunity to explain the withdrawals from his account during the six months before he filed his complaint.  In addition, we note that the $14 filing fee appears to be slightly more than 15% of James' deposits during the six months preceding the submission of his complaint.  It is unclear from the record whether the court rounded the partial filing fee to the nearest dollar or whether it was miscalculated.  If the district court decides to adhere to the $14 fee, the court should clarify this matter on remand.


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
VACATED AND REMANDED.